Per Curiam.
Plaintiffs contended successfully in the trial court, before a jury, that they had an implied contract for a year’s employment with the city of Detroit. It appears the city of Detroit, through the United States Department of Labor, established a special program for testing, counsel*346ing and selection of youths for occupational training. When the program was set up, the mayor of Detroit appointed plaintiffs to serve in the program. Length of service appears not to have been specified, but their salary was determined on an annual basis.
We are satisfied there was no competent evidence to establish a yearly contract for the plaintiffs, implied or otherwise. Further, the plaintiffs, being dissatisfied with progress under the program, resigned in writing and their resignations were promptly accepted by the mayor of Detroit. They were paid to the point of resignation. The trial court as a matter of law should have granted the motion of the defendant city of Detroit at the end of plaintiffs’ proofs for a directed verdict of no cause of action.
Reversed with directions to enter a judgment of no cause of action.